Citation Nr: 0014976	
Decision Date: 06/07/00    Archive Date: 06/15/00

DOCKET NO.  98-12 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for shin splints.

3.  Entitlement to service connection for a bilateral knee 
condition.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from July 1981 to January 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Seattle, 
Washington Regional Office (RO) of the Department of Veterans 
Affairs (VA). 


FINDINGS OF FACT

1.  Competent evidence that the veteran had a low back 
disorder in service, and that she currently has the residuals 
thereof, has not been submitted.

2.  Competent evidence that the veteran had shin splints in 
service, and that she currently has the residuals thereof, 
has not been submitted.  

3.  Competent evidence that the veteran had a bilateral knee 
disorder in service, and that she currently has the residuals 
thereof, has not been submitted.  


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for a low 
back disorder is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).  

2.  The claim for entitlement to service connection for shin 
splints is not well grounded.  38 U.S.C.A. § 5107.

3.  The claim for entitlement to service connection for a 
bilateral knee condition is not well grounded.  38 U.S.C.A. 
§ 5107.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  If arthritis is 
manifest to a degree of 10 percent within one year after 
separation from service, the disorder may be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  In 
addition, if a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (1999).

The threshold question to be answered is whether the veteran 
has presented evidence sufficient to justify a belief by a 
fair and impartial individual that her claims are well-
grounded; that is, has she presented claims which are 
plausible and capable of substantiation.  See 38 U.S.C.A. 
§ 5107(a); Chelte v. Brown, 10 Vet. App. 268, 270 (1997) 
(citing Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990)).

Generally, a well-grounded claim for service connection 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Caluza v. Brown, 7 Vet. App. 489, 504, 506 (1995); see also 
Epps v. Gober 126 F.3d 1464, 1468 (Fed. Cir. 1997) (expressly 
adopting definition of well-grounded claim set forth in 
Caluza, supra).  

The provisions of 38 C.F.R. 3.303(b) provide an alternative 
way of showing incurrence and medical nexus for purposes of a 
well grounded claim.  See Savage v. Gober, 10 Vet. App. 488, 
495-98 (1997).  The chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has the 
condition.  Such evidence must be medical unless it relates 
to a condition as to which lay observation is competent.  If 
the chronicity provision is not applicable, a claim may still 
be well grounded if the condition was (a) "noted" during 
service or during an applicable presumptive period; (b) 
evidence showing post-service continuity of symptomatology; 
and (c) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, supra.  If the claimed 
disability relates to an observable disorder, lay evidence 
may be sufficient to show the incurrence of a disease or 
injury in service and continuity of the disorder following 
service.  Id.  Medical evidence is required, however, to show 
a relationship between the current medical diagnosis and the 
continuing symptomatology.  See Clyburn v. West, 12 Vet. App. 
296 (1999).  

In determining whether the claim is well grounded, the 
evidence is generally presumed to be credible.  See Arms v. 
West, 12 Vet. App. 188 (1999).  For the purpose of 
determining whether a claim is well grounded, the credibility 
of the evidence in support of the claim must be presumed.  
Robinette v Brown, 8 Vet. App. 69, 75 (1995).

Turning first to the claim for service connection for a low 
back disorder, the veteran contends that she developed a low 
back disorder in service in 1983 during pregnancy.  She says 
she was seen on several occasions for back pain prior to and 
after her delivery.  The veteran has not presented any 
evidence that a low back disorder was present during service.  
The veteran's service medical records do not contain any 
reference to a musculoskeletal disorder of the back.  In 
essence, the service medical records refer to pain and 
musculoskeletal ailments not referable to the low back.  A 
separation report is not of record.  In that regard, an 
August 1997 VA Form 3101, Request for Information, reveals 
that "all" of the veteran's available service medical 
records were forwarded; to include medical and dental 
records, and an entrance physical at the time of the RO's 
request.  

Post service medical records include VA, private, and Army 
Hospital records, dated between June 1985 and November 1997.  
October 1995 Army Hospital (AH) records show that the veteran 
had a history of low back pain with radiation to the upper 
middle back on the left side.  The assessment was 
sacroiliacitis.  The veteran was seen at the AH following an 
April 1, 1996 automobile accident.  Examination of the back 
was negative in most respects and showed mild tenderness at 
the right iliac crest.  At a follow-up visit on April 4,1996, 
the veteran complained about cervical pain.  Private medical 
records from February 1997 showed an assessment of back pain 
secondary to another motor vehicle accident.  A November 1997 
VA examination for the muscles revealed a diagnosis of low 
back pain.  The examiner found that the veteran had evidence 
of low back strain due to abnormal mechanics of her knees, 
flat feet, and early degenerative joint disease, shown by x-
ray L4-5, L5-S1.  

The evidence of record does not support the veteran's 
contentions for the low back, and the claim is lacking the 
requisite elements to make it well grounded.  The claimed low 
back disorder is not shown to have existed in service.  Other 
than the veteran's contentions and notations of her history 
of low back pain, the post service medical evidence shows 
only that the veteran incurred low back pain at the time of a 
February 1997 motor vehicle accident.  The record is silent 
on any nexus of the veteran's current low back pain to an 
incident in service.  The evidence required to meet the 
burden of presenting a well grounded claim includes a showing 
of a low back disorder in service plus competent evidence, 
such as a medical opinion, linking any current residuals 
thereof to service.  See Caluza, 7 Vet. App. at 506; 
Grottveit, 5 Vet. App. at 92-93.  As such evidence has not 
been presented in this case, the claim is therefore not well 
grounded.  Id.

With respect the claim for service connection for shin 
splints, the veteran contends that she developed shin splints 
after initial basic training, and that she was placed on 
permanent profile wherein she was not allowed to run, but was 
instead allowed to ride a bicycle.  The service medical 
records are silent for complaints of or treatment for shin 
splints.  The veteran was seen in service for pain in the 
left leg, thigh, and hip in November 1981, with no mention of 
the right extremity being involved.  As indicated above, when 
the veteran's service medical records were sent to VA, it was 
noted that "all" of the records available were sent.  
Shortly after she filed her claim, the RO afforded the 
veteran a VA examination in November 1997.  At that time, the 
veteran reported that she developed aching in her shins in 
the military.  Examination revealed moderately severe 
tenderness along the tibia anteriorly, bilaterally.  The 
examiner concluded that the veteran continued to have 
evidence of shin splints with pain and tenderness along the 
tibia.  The remainder of the post-service medical evidence is 
silent for treatment of shin splints, in particular.  

The Board observes that the veteran was treated during 
service in November 1981 for left leg, thigh, and hip pain, 
which was diagnosed as a left pelvic ramus stress reaction.  
Relative to this condition, which was treated during service, 
the Board finds that the record discloses that this condition 
resolved without any apparent residual impairment.  There is 
no record of further complaints or clinical findings relative 
to this condition during service, nor was this condition 
shown to have been present on any of the evaluations 
conducted proximate to separation.  The Board further notes 
that a pelvic ramus stress reaction is not listed as a 
chronic disease under the controlling regulation.  See 
38 C.F.R. § 3.309 (1999).  Thus, a chronic condition is not 
shown in service.  See 38 C.F.R. § 3.303(b).  The Board 
therefore concludes that the determinative question now 
becomes whether there is any relationship between the 
condition for which the veteran was treated during service, 
and any current symptomatology.  A showing of continuity of 
symptomatology after service discharge is required to support 
a claim when the fact of chronicity in service is 
inadequately supported.  Id.  The Board notes that the 
veteran's lay evidence may provide such a showing.  See 
Falzone v. Brown, 8 Vet. App. 398, 405 (1995); Layno v. 
Brown, 6 Vet. App. 465 (1994).  However, her lay evidence in 
this instance, while indisputably competent to provide 
evidence of manifestations perceptible to a lay person, such 
as pain, is not clearly competent to link these 
manifestations to specific diagnoses.  See Clyburn v. West, 
12 Vet.App. at 301; see also Savage, 10 Vet. App. at 498; 
Caluza, supra.

Here, the medical data of record show that the VA examiner in 
November 1997 concluded that the veteran continued to have 
evidence of shin splints with pain and tenderness along the 
tibia.  However, in this context, the VA examiner does not 
attribute the veteran's current symptomatology to the 
condition for which she was treated during service (i.e., a 
left pelvic ramus stress reaction).  See Clyburn, supra.  
Instead, the examiner's conclusion indicates a current 
diagnosis of shin splints, of which pain and tenderness have 
been associated therewith.  Thus, while shin splints are 
currently shown, the evidence of record does not show the 
incurrence of shin splints in service.  In that regard, the 
Board is cognizant that the veteran asserts that the shin 
splints began in service and continued ever since.  The 
second Caluza element is not satisfied by her contentions 
because, under 38 C.F.R. 3.303(b), the condition was not 
"noted" during service or during an applicable presumptive 
period, and shin splints are not an observable disorder by 
which the veteran's lay evidence can satisfy the requisite 
element.  See Savage and Caluza, both supra; Grottveit, 
5 Vet. App. at 92-93.  Therefore, failure to satisfy all of 
the elements as set forth in Caluza and Savage renders this 
claim not well grounded, and it must be denied.

As for the claim for service connection for a bilateral knee 
disorder, the veteran contends that she developed knee 
problems in service after her initial basic training, and, as 
with the alleged shin splints, was put on a permanent 
restrictive profile thereafter.  While there is no separation 
examination on file, the service medical records, to include 
the medical data proximate to separation, are silent for 
complaints of or treatment for knee disorders.  Post service 
AH records show that an October 1997 bone scan revealed a 
finding located within the knees and feet most likely 
compatible with degenerative joint changes.  On July 7, 1995, 
the veteran was seen at the AH for bilateral knee pain, and 
it was noted that there was tenderness, no edema, and full 
active and passive range of motion with mild pain.  In the 
follow-up assessment on July 27th, it was noted that she had 
had chronic knee pain times four years.  A reference to a 
knee evaluation was made in a January 1996 report.  At VA 
examination for the muscles in November 1997, the examiner 
concluded that the veteran had chondromalacia patellae, which 
was described as severe/prepatellar bursitis/bilateral medial 
collateral ligament strain.  The examiner also noted that the 
veteran was greatly limited in her ability to ambulate, that 
she had chronic pain, and that additional x-rays showed early 
degenerative joint disease of the right knee.  No further 
commentary was provided by the examiner.  

In this case, the service medical record are completely 
negative for any reference to a disability involving the 
knees.  Moreover, while the medical records currently 
disclose diagnoses of chondromalacia patellae and x-ray 
evidence of degenerative joint disease of the right knee, the 
Board observes that there is no medical evidence linking 
either of these aliments to the veteran's period of service; 
nor is there any evidence which indicates that compensably 
disabling degenerative joint disease of right knee was 
manifested within one year after service.  Indeed, the only 
evidence suggesting that there is a link between the current 
knee disabilities and her active duty service is the theory 
presented by the veteran herself.  As it is the province of 
trained health care professionals to enter conclusions which 
require medical opinions as to causation, the veteran, as a 
lay person, is not competent to medically link any current 
disability of the knees to her active duty service.  See 
Brewer v. West, 11 Vet. App. 228, 234 (1998) (citing 
Grottveit, supra).  Hence, the veteran's lay evidence is an 
insufficient basis to find this claim well grounded.

As the veteran has failed to present evidence sufficient to 
justify a belief by a fair and impartial individual that her 
claims for service connection for a low back disorder, for 
shin splints, and for a bilateral knee condition are well-
grounded, the claims are denied.  As such, no duty to assist 
the veteran attaches to these claims under 38 U.S.C.A. 
§ 5107(a).  See Epps v. Gober, 126 F.3d 1464, 1467 (Fed. Cir. 
1997); Morton v. West, 12 Vet. App. 477, 486 (1999).

At her November 1997 VA examination, the veteran mentioned 
that she had been seen by physicians at "Group Health", and 
that they diagnosed chondromalacia patellae.  In Morton, the 
Court held that in the absence of a well grounded claim, VA 
could not undertake to assist a veteran in developing the 
facts pertinent to the claim.  Morton, 12 Vet. App. at 486.  
In this case, further development is not warranted because 
the claims are not well grounded due to the veteran's failure 
present competent evidence demonstrating the claims are 
plausible or capable of substantiation.  38 U.S.C.A. 
§ 5017(a).

That notwithstanding, the VA has an obligation under 38 
U.S.C.A. § 5103(a), to advise the veteran of the evidence 
necessary to complete her application for benefits.  See 
Beausoleil v. Brown, 8 Vet. App. 459 (1996); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  In this case, the veteran is 
hereby notified that preliminary review indicates that the 
evidence necessary to complete the application for service 
connection for the claimed disabilities is competent medical 
evidence of a current disability and a causal link to her 
period of military service or evidence of chronicity or 
continuity of symptomatology.  Savage and Caluza, both supra.  
The veteran is also advise that she may obtain and submit the 
private medical records, which she referenced during her 
November 1997 VA examination.  Additionally, inasmuch as the 
veteran's claims include the determinant issues involving 
questions of medical diagnosis and causation, she needs to 
submit competent medical evidence to that effect in order to 
show that her claims are plausible or possible.  See 
Grottveit, supra.  Accordingly, the Board views its 
discussion as sufficient to inform the veteran of the 
elements necessary to complete her application for claims of 
service connection for claimed disabilities.  See Robinette, 
8 Vet. App. at 77-80; see also Brewer v. West, 11 Vet. 
App. at 236.



ORDER

Service connection for a low back disorder is denied.

Service connection for shin splints is denied.

Service connection for a bilateral knee condition is denied.  




		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

